                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


        JORDAN KUSHNER,

               Plaintiff,                           Case No. 17-cv-10072

                  v.                         UNITED STATES DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
   COMMISSIONER OF SOCIAL
         SECURITY,                            UNITED STATES MAGISTRATE JUDGE
                                                     R. STEVEN WHALEN
              Defendant.
                                       /

      ORDER ACCEPTING AND ADOPTING REPORT AND
 RECOMMENDATION [#26], DENYING DEFENDANT’S MOTION FOR
 SUMMARY JUDGMENT [#25], STAYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [#21], AND REMANDING THE CASE FOR
               FURTHER PROCEEDINGS

      This matter is before the Court on Plaintiff’s and Defendant’s cross-motions

for summary judgment. Dkt. No. 21; Dkt. No. 25. The Court referred this matter

to Magistrate Judge R. Steven Whalen, who issued a Report and Recommendation

on December 17, 2018, denying Defendant’s Motion, staying Plaintiff’s Motion,

and remanding the case for further proceedings. Dkt. No. 26. Neither party has

filed an objection to the Magistrate Judge’s Report and Recommendation, and the

time for doing so has expired. See 28 U.S.C. § 636(b)(1)(C) (“Within fourteen

days after being served with a copy, any party may serve and file written

objections to such proposed findings and recommendations as provided by the

                                       -1-
rules of the court.”). Upon review of the parties’ briefs and the Magistrate Judge’s

Report and Recommendation, the Court concludes that the Magistrate reached the

correct conclusion.

      Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge

Whalen’s December 17, 2018 Report and Recommendation [#26] as this Court’s

findings of fact and conclusions of law.        Defendant’s Motion for Summary

Judgment [#25] is hereby DENIED, Plaintiff’s Motion for Summary Judgment

[#21] is STAYED, and the case will be remanded for further proceedings under the

sixth sentence of 42 U.S.C. §405(g).

      IT IS SO ORDERED.



Dated:      January 9, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, January 9, 2019, by electronic and/or ordinary mail.

                                       s/Teresa McGovern
                                       Case Manager




                                        -2-
